  Case 17-23819-GLT            Doc 253      Filed 08/28/19 Entered 08/28/19 13:51:33                  Desc Main
                                           Document      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In Re:                                                        Bankruptcy No. 17-23819-GLT
Cyrilla Landscaping & Supply Co. Inc.,
        Debtor(s)                                             Chapter 7

Eric E. Bononi, Trustee,
        Movant
                       v.
Cyrilla Landscaping & Supply Co. Inc., Charles P.             Hearing Date & Time: Thursday, October 03, 2019 at
Dahlmann, and Chuck Dahlmann Investigations,                  10:00 AM
        Respondent(s)

         APPLICATION TO EMPLOY FORENSIC ACCOUNTANT AND PRIVATE INVESTIGATOR

        AND NOW, to-wit, comes the Trustee, Eric E. Bononi, and files the following application:
   1. This was a previous Chapter 11 case that commenced by voluntary petition filed on September 22, 2017.
The case converted to Chapter 7 on August 26, 2019.
    2. The moving party is the Trustee, Eric E. Bononi.
    3. The Trustee requires the services of a Forensic Accountant and Private Investigator for the review and
analysis of: income tax returns, work papers, general ledgers, cash disbursements journals, cash receipts journals,
bank statements, correspondence, sales agreements, bankruptcy schedules, bankruptcy statements, public records,
and any other necessary financial records; to determine the disposition of assets, to interview creditors, to interview
other subjects and/or third party witnesses as needed, and to author memorandums of interviews and compile a
written summary report.
    4. The Trustee proposes to employ Charles P. Dahlmann, and Chuck Dahlmann Investigations (hereinafter
“CDI”), 562 Hickory Drive, Greensburg, Pennsylvania 15601, as Forensic Accountant and Private Investigator for
the Trustee and Estate.
    5. Said Forensic Accountant and Private Investigator proposes to charge at the rate of $100.00 per hour and
$75.00 per hour for services listed in, but not limited to, the within application with the understanding that eventual
compensation is to be determined by this Court. Attached as Exhibit “A” is the Engagement Letter and Fee
Arrangement.
    6. It is believed that neither Charles P. Dahlmann, nor CDI, have any adverse interest with the bankruptcy
estate, and creditors, or any other parties in interest. Attached as Exhibit “B” is the signed Statement of
Disinterestedness.
        WHEREFORE, the Trustee respectfully requests that he be authorized to employ Charles P. Dahlmann,
and Chuck Dahlmann Investigations with compensation to be paid as an administrative expense in such amounts as
this Court may determine to be appropriate.
                                                                Respectfully submitted,
DATE: August 28, 2019
                                                                 /s/ Eric E. Bononi
Prepared by:                                                    Eric E. Bononi, Esquire
Eric E. Bononi, Esq.                                            20 N. Pennsylvania Ave, Suite 201
                                                                Greensburg, PA 15601-2337
                                                                bankruptcy@bononilaw.com
                                                                (724) 832-2499
                                                                PA ID# 44730
                                                          1
